AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TCA BEYOND COMMERCE, LLC

A WYOMING LIMITED LIABILITY COMPANY

THE UNITS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES ACTS OR LAWS OF ANY STATE IN RELIANCE UPON EXEMPTIONS
UNDER THOSE ACTS AND LAWS. THE SALE OR OTHER DISPOSITION OF SUCH UNITS IS
RESTRICTED AS STATED IN THIS AGREEMENT, AND IN ANY EVENT IS PROHIBITED UNLESS
THE COMPANY RECEIVES AN OPINION OF COUNSEL THAT SUCH SALE OR OTHER DISPOSITION
CAN BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ANY APPLICABLE STATE SECURITIES ACTS AND LAWS. BY ACQUIRING UNITS
REPRESENTED BY THIS AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR
OTHERWISE DISPOSE OF ITS UNITS WITHOUT COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND REGISTRATION OR OTHER COMPLIANCE WITH THE AFORESAID ACTS AND LAWS
AND THE RULES AND REGULATIONS ISSUED THEREUNDER.

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TCA BEYOND COMMERCE, LLC

A WYOMING LIMITED LIABILITY COMPANY

This Amended and Restated Limited Liability Company Agreement (collectively with
all schedules and exhibits hereto, as amended and/or restated from time to time,
this “Agreement”), dated as of December 31, 2019, is made and entered into by
and among the Persons whose names and addresses are listed on the Schedule of
Members attached hereto as Schedule A. Unless otherwise indicated, capitalized
words and phrases in this Agreement shall have the meanings set forth in the
Glossary of Terms attached hereto as Exhibit A.

RECITALS:

WHEREAS, on December 23, 2019, TCA Beyond Commerce, LLC (collectively with its
successors and assigns, the “Company”) was organized as a Wyoming limited
liability company and its sole initial member entered into a limited liability
company agreement (the “Prior LLC Agreement”), governing the organization and
management of the Company;

WHEREAS, in connection with the Financing (as defined below), the Company is
converting all of its outstanding membership interests under and pursuant to the
Prior LLC Agreement (the “Existing Interests”) into Common Units (as defined
herein) and issuing Series A Preferred Units to TCA Credit and Series B
Preferred Units to TCA ICAV, as provided on Schedule A hereto and as further set
forth in this Agreement;

WHEREAS, on December 31, 2019, the Company entered into a Securities Purchase
Agreement, dated as of December 31, 2019 (as amended and/or restated from time
to time, the “Purchase Agreement”), by and among the Company, Beyond Commerce,
Inc., the parent company of the Company and a Nevada corporation (“BYOC”), and
TCA Special Situations Credit Strategies ICAV (“TCA ICAV”), among others,
pursuant to which TCA ICAV advanced principal amounts to BYOC and the Company,
as co-borrowers (the transactions contemplated by the Purchase Agreement are
referred to herein as the “Financing”);

WHEREAS, BYOC currently owes $450,000.00 to TCA Global Credit Master Fund, LP
(including affiliates thereof, “TCA Credit”), pursuant to that certain Financial
Consulting Services letter agreement, dated July 30, 2019, by and between BYOC
and TCA Credit (as amended, the “Financial Consulting Services Agreement”);

WHEREAS, concurrently with the execution of this Agreement, BYOC, the Company
and TCA Credit are executing an Exchange Agreement, pursuant to which, in
exchange for $250,000.00 of the $450,000.00 in financial consulting services
fees currently owed by BYOC to TCA Credit, BYOC has caused the Company to issue,
and the Company acknowledged the benefit of the Financing to the Company and
agreed to issue, certain Common Units and Series A Preferred Units to TCA
Credit, as provided on Schedule A hereto;

--------------------------------------------------------------------------------



WHEREAS, in consideration of the Financing, the Company has agreed to issue a
Series B Preferred Unit to TCA ICAV, as provided on Schedule A hereto;

WHEREAS, the Company and its existing member wish to amend and restate the Prior
LLC Agreement in its entirety and the parties hereto wish to enter into an
amended and restated limited liability company agreement of the Company for the
purposes of, among other things, creating multiple classes of Units, admitting
BYOC as a Member, admitting TCA Credit as a Member, admitted TCA ICAV as a
Member, setting forth the provisions regarding the governance and management of
the Company, issuing Series A Preferred Units to TCA Credit and issuing Series B
Preferred Units to TCA ICAV, as reflected in the Schedule of Members.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, intending to be legally bound, the parties hereto
hereby restate the Prior LLC Agreement in its entirety as follows:

ARTICLE I

 

FORMATION

1.1 Formation; General Terms; Effective Date. The Company was formed on December
23, 2019, as a Wyoming limited liability company by the filing of Articles of
Organization with the Wyoming Secretary of State. The Persons listed on the
Schedule of Members are the Members of the Company. This Agreement shall be
effective immediately on the date hereof (the “Effective Date”). The rights and
obligations of the Members and the terms and conditions of the Company shall be
governed by the Act and this Agreement. To the extent the Act and this Agreement
are inconsistent with respect to any subject matter covered in this Agreement,
this Agreement shall govern to the extent permitted by law. The Board shall
cause to be executed and filed on behalf of the Company all other instruments or
documents, and shall do or cause to be done all such filing, recording, or other
acts as may be necessary or appropriate from time to time to comply with the
requirements of law for the continuation and operation of a limited liability
company in Wyoming and in the other states and jurisdictions in which the
Company shall transact business.

1.2 Name. The name of the Company shall be “TCA Beyond Commerce, LLC”. The name
of the Company shall be the exclusive property of the Company, and no Member
shall have any rights, commercial or otherwise, in the Company’s name or any
derivation thereof. The Company’s name may be changed only by an amendment to
the Articles of Organization of the Company.

1.3 Purposes. The purposes of the Company shall be (i) to own and operate a
solar energy business (the “Business”), (ii) to own, hold, maintain, encumber,
lease, sell, transfer or otherwise dispose of all property or assets or
interests in property or assets as may be necessary, appropriate or convenient
to accomplish the activities described in clause (i) above, (iii) subject to
Section 5.3(i), to incur indebtedness or obligations in furtherance of the
activities described in clause (i) above, and (iv) subject to the provisions
herein contained, to engage in any activity for

--------------------------------------------------------------------------------



which limited liability companies may be organized in the State of Wyoming, all
on the terms and conditions and subject to the limitations set forth in this
Agreement.

1.4 Principal Place of Business. The principal place of business of the Company
shall be at such place as the Board may designate from time to time, which need
not be in the State of Wyoming. The Company may have such other offices (within
or without the State of Wyoming) as the Board may designate from time to time.

1.5 Registered Agent; Registered Office. The Company’s registered agent is Vcorp
Services, LLC and the Company’s registered office in the State of Wyoming is
1908 Thomes Avenue, Cheyenne, Wyoming 82001. The Company’s registered agent and
office may be changed from time to time only by the Board.

1.6 Commencement and Term. The Company commenced at the time and on the date
appearing in the Articles of Organization of the Company and shall continue
until it is dissolved, its affairs are wound up and final liquidating
distributions are made pursuant to this Agreement and in compliance with the
Act.

ARTICLE II

UNITS; CAPITAL CONTRIBUTIONS

2.1 Classes of Units; Voting; Exchange; Redemption.

(a) Classes of Units. All interests of the Members in distributions and other
amounts specified in this Agreement, as well as the rights of the Members to
vote on, consent to, or approve any matter related to the Company, shall be
denominated in units of membership interests in the Company (each a “Unit” and
collectively, the “Units”); and the relative rights, privileges, preferences and
obligations of the Members with respect to Units shall be determined under this
Agreement and the Act to the extent provided herein and therein. The number and
the class of Units held by each Member shall be set forth opposite each Member’s
name on the Schedule of Members. The classes of Units as of the Effective Date
are as follows: Common Units (the “Common Units”); Series A Convertible
Redeemable Preferred Units (the “Series A Preferred Units”) and Series B
Preferred Units (the “Series B Preferred Units”). The Common Units shall have no
voting rights and be redeemable by the Company in accordance with the provisions
of Section 2.1(e).  The Series A Preferred Units shall have no voting rights, be
convertible into common stock of BYOC (as defined below) in accordance with the
provisions of Section 2.1(d) and shall be redeemable by the Company for cash in
accordance with the provisions of Section 2.1(e). The Series B Preferred Units
shall have sole voting rights and be redeemable by the Company in accordance
with the provisions of Section 2.1(g). The Company shall be authorized to issue
not more than 10,000 Common Units, not more than 250,000 Series A Preferred
Units and not more than 1 Series B Preferred Unit. Each Series A Preferred Unit
shall have a stated value equal to $1.00, each Series B Preferred Unit shall
have a stated value equal to $0.01, and each Common Unit shall have a stated
value equal to $0.01 (the “Stated Value”).

(b) Issuance of Units. The Company shall issue Common Units to Beyond Commerce,
Inc., a Nevada corporation (“BYOC”), on the Effective Date. The Company shall
issue Common

--------------------------------------------------------------------------------



Units and Series A Preferred Units to TCA Credit on the Effective Date, in
consideration of the value delivered to the Company provided in the recitals
hereto.  The Company shall issue Series B Preferred Units to TCA ICAV on the
Effective Date, in consideration of the value delivered to the Company provided
in the recitals hereto.  The Common Units, the Series A Preferred Units and the
Series B Preferred Units shall be issued in the amounts and to the individuals
and entities provided on Schedule A hereto.  The issuances and exchanges
provided herein shall be effective on the Effective Date.  Any other issuances
shall be subject to approval of the Requisite Series B Preferred Holders
pursuant to Section 5.3.

(c) Voting. The Members shall have no right to vote on any matter, except as
specifically set forth in this Agreement or as may be required under the Act.
Any such vote shall be at a meeting of the Members entitled to vote or in
writing. Each Series B Preferred Unit shall be entitled to cast one (1) vote on
any matter requiring approval of such Units (as calculated as of the time of the
vote) and on any matter requiring the approval of the Members.

(d) Conversion of Series A Preferred Units for Common Stock of BYOC.

(i) Optional Exchange. BYOC hereby agrees that any Holder of Series A Preferred
Units shall have the right, at such Holder’s option, at any time and from time
to time to convert all or any portion of the Series A Preferred Units held by
such Holder into common stock of BYOC (the “Conversion Shares”) by providing the
Company with written notice of such conversion. A conversion of Series A
Preferred Units pursuant to this Section 2.1(d)(i) shall be effective as of the
Company’s receipt of a written conversion notice (“Notice of Conversion”),
provided that the conversion notice may specify that the conversion be
conditioned upon, and be effective as of, a later date or the occurrence of a
later event. The date on which the conversion shall be effective shall be
referred to as the “Conversion Date”.

 

(ii) Number of Conversion Shares. In connection with any exchange pursuant to
Section 2.1(d)(i), subject to the limitations provided herein, each Series A
Preferred Unit shall have a value equal to the Stated Value and shall be
exchangeable into Conversion Shares.  The Holder of Series A Preferred Units
shall have the right from time to time, and at any time following the date
hereof, to convert all or any part of the Series A Preferred Units into fully
paid and non-assessable Conversion Shares, or any shares of capital stock or
other securities of BYOC into which such Conversion Shares shall hereafter be
changed or reclassified at the conversion price (the “Conversion Price”)
determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Holder of Series A Preferred Units be entitled to convert any
portion of the Series A Preferred Units in excess of that portion of the Series
A Preferred Units upon conversion of which the sum of (1) the number of
Conversion Shares beneficially owned by the Holder of the Series A Preferred
Units and its affiliates (other than shares of common stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Series A Preferred Units or the unexercised or unconverted portion of any other
security of the Holder of the Series A Preferred Units subject to a limitation
on conversion or exercise analogous to the limitations contained herein) and (2)
the number of Conversion Shares issuable upon the conversion of the portion of
the Series A Preferred Units with respect to which the determination of this
proviso is being made, would result in beneficial ownership by the Holder of the
Series A Preferred Units and its affiliates of more than 4.99% of the
outstanding shares of common stock of BYOC (the “Beneficial Ownership
Limitation”). For purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance

--------------------------------------------------------------------------------



with Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulations 13D-G thereunder.   A Holder of Series A
Preferred Units Holder may decrease the Beneficial Ownership Limitation at any
time and such Holder, upon not less than 61 days’ prior notice to the Company
and BYOC, may increase the Beneficial Ownership Limitation provisions of this
Section 2.1(d)(ii), provided that the Beneficial Ownership Limitation in no
event exceeds 9.99% of the number of shares of the common stock of BYOC
outstanding immediately after giving effect to the issuance of shares of common
stock of BYOC upon conversion of the Series A Preferred Units held by such
Holder and the provisions of this Section 2.1(d)(ii) shall continue to apply.
 Any such increase will not be effective until the 61st day after such notice is
delivered to the Company and BYOC.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2.1(d)(ii) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation.

 

(iii) Conversion Price.  Subject to the adjustments described herein, the
Conversion Price shall equal the Variable Conversion Price (as defined herein)
(subject to equitable adjustments for stock splits, stock dividends or rights
offerings by BYOC relating to BYOC’s securities or the securities of any
subsidiary of BYOC, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The “Variable Conversion Price”
shall mean 90% multiplied by the Market Price (as defined herein) (representing
a discount rate of 10%). “Market Price” means the lowest closing bid price for
BYOC’s common stock during the twenty (20) Trading Day period ending on the
latest complete Trading Day prior to the Conversion Date. “Trading Price” means,
for any security as of any date, the lowest closing bid price on the
Over-the-Counter Bulletin Board (the “OTCBB”), OTCQB or applicable trading
market as reported by a reliable reporting service (“Reporting Service”) or, if
the OTCBB is not the principal trading market for such security, the trading
price of such security on the principal securities exchange or trading market
where such security is listed or traded or, if no trading price of such security
is available in any of the foregoing manners, the average of the trading prices
of any market makers for such security that are listed in the “pink sheets” by
the National Quotation Bureau, Inc. To the extent the Conversion Price of BYOC’s
common stock closes below the par value per share, BYOC will take all steps
necessary to solicit the consent of the stockholders to reduce the par value to
the lowest value possible under law. BYOC agrees to honor all conversions
submitted pending this adjustment. Furthermore, the Conversion Price may be
adjusted downward if, within three (3) business days of the transmittal of the
Notice of Conversion to BYOC, the common stock of BYOC has a closing bid which
is 5% or lower than that set forth in the Notice of Conversion. If the shares of
BYOC’s common stock have not been delivered within three (3) business days to
the Holder of the Series A Preferred Units, the Notice of Conversion may be
rescinded. If in the case that BYOC’s commons stock is not deliverable by DWAC
(including if the BYOC’s transfer agent has a policy prohibiting or limiting
delivery of shares of the BYOC’s common stock specified in a Notice of
Conversion), an additional 10% discount will apply for all future conversions.
If in the case that BYOC’s common stock is “chilled” for deposit into the DTC
system and only eligible for clearing deposit, an additional 7.5% discount shall
apply for all future conversions while the “chill” is in effect. If in the case
of both of the above, an additional cumulative 17.5% discount shall apply.
Additionally, if BYOC ceases to be a reporting company pursuant to the 1934 Act
or if the Series A Preferred Units

--------------------------------------------------------------------------------



cannot be converted into free trading shares after one hundred eighty-one (181)
days following the Conversion Date, an additional 15% discount will be
attributed to the Conversion Price. If the Trading Price cannot be calculated
for such security on such date in the manner provided above, the Trading Price
shall be the fair market value as mutually determined by the Holder of the
Series A Preferred Units in order to determine the Conversion Price. “Trading
Day” shall mean any day on which the common stock of BYOC is tradable for any
period on the OTCBB, OTCQB or on the principal securities exchange or other
securities market on which the common stock is then being traded. BYOC shall be
responsible for the fees of its transfer agent, legal opinions, and all DTC and
clearing fees. If at any time the Conversion Price as determined hereunder for
any conversion would be less than the par value of the common stock, then at the
sole discretion of the Holder of the Series A Preferred Units, the Conversion
Price hereunder may equal such par value for such conversion and the Conversion
Amount for such conversion may be increased to include such additional amount to
be added to the Conversion Amount to the extent necessary to cause the number of
conversion shares issuable upon such conversion to equal the same number of
conversion shares as would have been issued had the Conversion Price not been
adjusted to the par value price.  In the event of a dispute as to the number of
shares of common stock issuable to the Holder of the Series A Preferred Units in
connection with a conversion, BYOC shall issue to the Holder of the Series A
Preferred Units the number of shares of common stock determined by the Holder of
the Series A Preferred Units in its reasonable discretion.

 

(iv)  Effect of Conversion. Notwithstanding anything in this Agreement to the
contrary, each Series A Preferred Unit that has been converted into Conversion
Shares pursuant to this Section 2.1(d) shall cease to have the rights,
preferences and privileges provided under this Agreement for the Series A
Preferred Units.

 

(v)Redemption of Common Units of Investor in Connection with each Conversion. In
connection with any conversion of Series A Preferred Units pursuant to this
Section 2.1(d) the Company shall redeem from the Investor concurrently with such
conversion Common Units in an amount equal to the Series A Preferred Units then
being converted. 

 

(vi)Make-Whole Provision. Upon conversion by a Holder of Series A Preferred
Units into Conversion Shares issued pursuant to a Conversion Notice, provided
that such Holder realizes a net amount from such conversion and subsequent sale
(such net realized amount, the “Realized Amount”) equal to less than the Stated
Value of the Series A Preferred Units converted pursuant to the relevant
Conversion Notice (“Converted Stated Value”), BYOC shall issue to such Holder
additional shares of BYOC’s common stock in an amount equal to: (i) the
Converted Stated Value; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from such Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of BYOC’s Common Stock during the five (5)
Business Days immediately prior to the date upon which the Holder delivers
notice (the “Make-Whole Notice”) to BYOC that such additional shares are
requested by such Holder (the “Make-Whole Stock Price”) (such number of
additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, BYOC shall instruct its transfer agent to issue certificates
representing the Make-Whole Shares, which  

--------------------------------------------------------------------------------



Make-Whole Shares shall be issued and delivered in the same manner and within
the same time frames s set forth herein. The Make-Whole Shares, when issued,
shall be deemed to be validly issued, fully paid, and non-assessable shares of
BYOC’s common stock. Following the sale of the Make-Whole Shares by such Holder:
(i) in the event that such Holder receives net proceeds from such sale which,
when added to the Realized Amount from the prior relevant Conversion Notice, is
less than the Conversion Amount specified in the relevant Conversion Notice, the
Holder shall deliver an additional Make-Whole Notice BYOC following the
procedures provided previously in this paragraph, and such procedures and the
delivery of Make-Whole Notices and issuance of Make-Whole Shares shall continue
until the Converted Stated Value has been fully satisfied; and (ii) in the event
that the Holder received net proceeds from the sale of Make Whole Shares in
excess of the Converted Stated Value, such excess amount shall be applied to
satisfy any and all amounts owed hereunder in excess of Converted Stated Value.

 

(e) Redemption of Series A Preferred Units and Common Units of TCA Credit. On
the Redemption Date, the Company shall, redeem 100% of the Series A Preferred
Units outstanding as of such date and 100% of the Common Units held by TCA
Credit as of such date (such amount, the “Redeemed Units”), for cash, in an
amount equal to the Redemption Price. “Redemption Date” shall be the date that
is twenty-four (24) months from the date hereof.  “Redemption Price” shall mean,
with respect to the Redeemed Units, the Stated Value of such Redeemed Units.
Upon payment of the Redemption Price, all rights of the Holder in the units so
redeemed and paid, shall cease, and such units shall no longer be deemed issued
and outstanding.

 

(f) Redemption of Series B Preferred Units of TCA ICAV. Upon (i) satisfaction in
full of all Obligations (as defined in the Purchase Agreement) owing by BYOC and
the Company to TCA ICAV in connection with the Financing, as determined by TCA
ICAV in its sole discretion, (ii) the full cash redemption and/or conversion of
all Series A Preferred Units and Common Units held by TCA Credit, as determined
by TCA Credit in its sole discretion, and (iii) satisfaction in full of all
obligations owing by BYOC to TCA Credit pursuant to the Financial Consulting
Services Agreement, as determined by TCA Credit in its sole discretion, the
Series B Preferred Units may be redeemed by the Company for an amount equal to
$0.01.

 

(g) Treatment of Repurchased Units. Any Unit which reverts to the Company
pursuant to conversion or redemption shall no longer be deemed to be an
“outstanding” Unit.

 

(h) Record of Units Outstanding; Unit Certificates. The Secretary will maintain
a current and updated Schedule of Members, the Units held by such Members, and
such Members’ capital contributions. Units will not be represented by
certificates unless so requested by any Unit Holder.

(i) Effect of Subsequent Common Unit Issuances; Anti-Dilution. Upon a Subsequent
Common Unit Issuance, the Company shall, immediately and concurrently with such
Subsequent Common Unit Issuance, issue to each Series A Preferred Holder
additional Common Units in an amount which shall maintain such Series A
Preferred Holder’s percent ownership of the Company’s issued and outstanding
Common Units immediately prior to such Subsequent Common Unit Issuance (e.g., if
a Series A Preferred Holder owns 10% of the issued and outstanding Common Units
prior to a Subsequent Common Unit Issuance, the Company shall issue that number
of Common Units to such Series A Preferred Holder to ensure that such Series

--------------------------------------------------------------------------------



A Preferred Holder owns 10% of the issued and outstanding Common Units following
such Subsequent Common Unit Issuance). Notwithstanding the Company’s failure to
actually issue the Common Units pursuant to the preceding sentence, such Common
Units shall automatically be deemed issued to each Series A Preferred Holder at
the time of a Subsequent Common Unit Issuance.

2.2 Additional Capital Contributions; Participation Rights. The Board, subject
to the written approval of the Holders of the Series B Preferred Units, may from
time to time authorize and cause the Company to issue additional Units,
securities or rights convertible into Units, options or warrants to purchase
Units, or any combination of the foregoing, consisting either of the classes of
Units authorized hereby or as otherwise may be authorized in accordance with the
terms hereof (collectively, “New Securities”), and with such rights, privileges,
preferences and restrictions and other terms and conditions, and in exchange for
such cash or other lawful consideration, as the Board may determine; provided,
however, no Member shall have any obligation to contribute additional capital to
the Company except to the extent expressly set forth in the second paragraph of
Section 3.3. Any such New Securities will be issued pursuant to subscription
agreements and such other documents deemed appropriate by the Board.

2.3 Liability of Members. No Member shall be liable for any debts or losses of
capital or profits of the Company or be required to guarantee the liabilities of
the Company. Except as otherwise expressly set forth herein, no Member shall be
required to contribute or lend funds to the Company.

2.4 Capital Contributions. The initial Capital Contribution (if any) and
additional Capital Contribution(s) (if any) of each Member to the capital of the
Company shall be set forth opposite such Member’s name under the heading “Cash
Contribution” on the Schedule of Members and in the Company’s books and records.

2.5 Capital Accounts.

(a) A separate capital account (each a “Capital Account”) shall be maintained
for each Member in accordance with the rules of Treasury Regulations Section
1.704-1 (b)(2)(iv), and this Section 2.5 shall be interpreted and applied in a
manner consistent therewith. Whenever the Company would be permitted to adjust
the Capital Accounts of the Members pursuant to Treasury Regulations Section
1.704-1 (b)(2)(iv)(f) to reflect revaluations of Company property, the Company,
at the direction of the Board, may so adjust the Capital Accounts of the
Members. In the event that the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulations Section 1.704-1 (b)(2)(iv)(f) to reflect
revaluations of Company property, (i) the Capital Accounts of the Members shall
be adjusted in accordance with Treasury Regulations Section 1.704-1
(b)(2)(iv)(g) for allocations of depreciation, depletion, amortization and gain
or loss, as computed for book purposes, with respect to such property, (ii) the
Members’ distributive shares of depreciation, depletion, amortization and gain
or loss, as computed for tax purposes, with respect to such property shall be
determined so as to take account of the variation between the adjusted tax basis
and book value of such property in the same manner as Section 704(c) allocations
are made under Section 4.3, and (iii) the amount of upward and/or downward
adjustments to the book value of the Company property shall be treated as
income, gain, deduction and/or loss for purposes of applying the allocation
provisions of Article IV. In the event that Section 704(c) of the Code applies
to Company property, the Capital Accounts of the

--------------------------------------------------------------------------------



Members shall be adjusted in accordance with Treasury Regulations Section
1.704-1 (b)(2)(iv)(g) for allocations of depreciation, depletion, amortization
and gain and loss, as computed for book purposes, with respect to such property.

(b) As of the Effective Date, each Member’s Capital Account is reflected
opposite such Member’s name under the heading “Capital Account” on the Schedule
of Members. Such Capital Account of each Member as of the Effective Date
reflects all transactions contemplated in this Agreement, including the
Financing. In the event of a default by any Member to make any Capital
Contribution required by this Agreement, the Company shall have all the rights
and remedies provided by law, including the right to recover the amounts of the
defaulted contributions and any and all other damages.

(c) Except as otherwise expressly provided in this Agreement, or, unless
consented to in writing by all of the Members, (i) no Member shall be entitled
to withdraw or receive any part of its Capital Account or receive any
distribution with respect to its Units, (ii) no Member shall be entitled to
receive any interest on its Capital Account or Capital Contributions, (iii) each
Member shall look solely to the assets of the Company for the return of its
Capital Contributions and distributions with respect to its Units, (iv) no
Member shall have any right or power to demand or receive any property or cash
from the Company, (v) no Member shall have priority over any other Member as to
the return of its Capital Contributions and (vi) no Member shall be required to
restore any negative balance in its Capital Account.

2.6 Exchange of Existing Interests; Waiver of Anti-Dilution and Pre-Emptive
Rights.

Concurrently with the execution of this Agreement, the Company is converting all
of its outstanding membership interests under and pursuant to the Prior LLC
Agreement (regardless of class or type of membership interest and including the
Existing Interests of BYOC) into Common Units. In furtherance thereof, BYOC
shall receive Common Units (in the amounts set forth on Schedule A), which such
Common Units shall be issued by the Company to BYOC on the Effective Date
pursuant to Section 2.1(b)(iii).

 

ARTICLE III

DISTRIBUTIONS

3.1 Distributions of Available Cash Flows 

(a) Subject to Section 2.1(e), Section 3.2 and Section 3.4, the Company may
distribute Available Cash On Hand, from time to time upon the majority vote of
the Board and consent of the Holders of the Series B Preferred Units, to the
Holders of Series A Preferred Units and Common Units pro rata based upon the
number of Units held thereby (with respect to the Series A Preferred Units, on
an as-converted to Common Units basis).

(b) The Company shall engage an accounting firm selected by the Board from time
to time to review and audit the Company’s compliance with this Section 3.1 no
less frequently than once per calendar year, and the Company agrees that it will
provide such accounting firm with reasonable access to the books, records and
properties of the Company and its Subsidiaries in order to conduct such review
and audit. In the event that such accounting firm determines Available Cash On
Hand for any period was not distributed in accordance with this Section 3.1,

--------------------------------------------------------------------------------



the Company shall adjust future distributions as necessary to bring the Company
into compliance with this Section 3.1 as soon as practicable thereafter.

3.2 Distributions Upon Liquidation or a Deemed Liquidation Event.

(a) Upon a Liquidation or a Deemed Liquidation Event, upon written request of
the Series B Preferred Holders, after payment of, or other adequate provision
for, the debts and obligations of the Company, including the expenses of its
liquidation and dissolution or other transaction expenses, the Company shall
distribute the net proceeds or assets available for distribution, whether in
cash or in other property (“Net Liquidation Proceeds”), to the Holders of Series
A Preferred Units and Common Units as follows:

(i) First, to the Holders of Series A Preferred Units on a pari passu basis,
until the Holders of such Series A Preferred Units receive, in respect of each
Series A Preferred Unit held by them, the Stated Value; and

(ii) Next, to the Holders of Common Units, pro rata in proportion to the number
of Common Units held by such Holders.

(b) A “Deemed Liquidation Event” shall mean (a) any merger, consolidation,
recapitalization or sale of the Company, transfer of Units or other transaction
or series of transactions in which the Members and their Permitted Transferees
immediately prior to such transaction do not own and control a majority of the
voting power represented by the outstanding equity of the surviving entity after
the closing of such transaction, (b) a sale, exclusive license or other transfer
or disposition of all or substantially all of the Company’s and/or its
Subsidiaries’ assets (determined on a consolidated basis) to any Person. For
avoidance of doubt, in the event of a Deemed Liquidation Event pursuant to this
Section 3.2(b), if any portion of the consideration payable directly to the
Members in respect of their Units and/or if any portion of the consideration
that is payable to the Members is placed into escrow and/or is payable to the
Members subject to contingencies, the principal transaction agreement shall
provide that (a) the portion of such consideration that is not placed in escrow
and not subject to any contingencies (the “Initial Consideration”) shall be
allocated among the holders of Common Units and Series A Preferred Units in
accordance with Section 3.2(a) as if the Initial Consideration were the only
consideration payable in connection with such Deemed Liquidation Event and (b)
any additional consideration which becomes payable to the Members of the Company
upon release from escrow or satisfaction of contingencies shall be allocated
among the holders of Common Units and Series A Preferred Units in accordance
with Section 3.2(a) after taking into account the previous payment of the
Initial Consideration as part of the same transaction.

3.3 Withholding. If any federal, foreign, state or local jurisdiction requires
the Company to withhold taxes or other amounts with respect to any Member’s
allocable share of taxable income or any items thereof, or with respect to
distributions, the Company shall withhold from distributions or other amounts
then due to such Member an amount necessary to satisfy the withholding
responsibility and shall pay any amounts withheld to the appropriate taxing
authorities. In such a case, for purposes of this Agreement the Member for whom
the Company has paid the withholding tax shall be deemed to have received the
withheld distribution or other amount due and to have paid the withholding tax
directly and such Member’s share of cash distributions or other amounts due
shall be reduced by a corresponding amount.

--------------------------------------------------------------------------------



If it is anticipated that, at the due date of the Company’s withholding
obligation, a Member’s share of cash distributions or other amounts due is less
than the amount of the withholding obligation, the Member with respect to which
the withholding obligation applies shall pay to the Company the amount of such
shortfall within thirty (30) days after written notice by the Company. If a
Member fails to make the required payment when due hereunder, and the Company
nevertheless pays the withholding, in addition to the Company’s remedies for
breach of this Agreement, the amount paid shall be deemed a recourse loan from
the Company to such Member bearing interest at the Default Rate, and the Company
shall apply all distributions or payments that would otherwise be made to such
Member toward payment of the loan and interest, which payments or distributions
shall be applied first to interest and then to principal until the loan is
repaid in full.

3.4 Tax Distributions Notwithstanding the other provisions of this Article III,
if at any time the cumulative Tax Liability of any Member exceeds the cumulative
distributions to such Member pursuant to this Section 3.4 (such excess, the
Member’s “Unpaid Tax Liability”), such Member shall have the right to receive a
distribution of the Unpaid Tax Liability on a timely basis to make all required
estimated payments of income taxes, but in no event later than April 10, June
10, September 10 and December 10 of each calendar year, provided that each
Member shall be entitled to an additional payment on or before March 10 of each
calendar year to the extent the total amounts distributed under this Section 3.4
with respect to the immediately preceding taxable year are less than each
Member’s Unpaid Tax Liability as of the end of such year). Distributions
pursuant to this Section 3.4 (each, a “Tax Distribution”) shall not reduce any
Member’s right to distributions under any other provision of this Agreement. In
the event that one or more Members are entitled to distributions pursuant to
this Section 3.4 and the Company does not have available funds sufficient to
make all such distributions in full, then such funds which are available for
such distributions shall be distributed in proportion to the Members’ Unpaid Tax
Liabilities. For purposes of this Agreement, the “Tax Liability” of any Member
for each taxable year or portion thereof shall equal (A) the sum of (i) such
Member’s distributive share of the taxable income or loss of the Company for
such taxable year or portion thereof determined without regard to any taxable
income or loss of the Company as a result of Section 704(c) of the Code
allocated to a Member, if any, and (ii) the amount of any guaranteed payments
realized by such Member in respect of its interest in the Company, multiplied by
(B) the maximum combined federal and state marginal income tax rates generally
applicable to individuals under the Code and the laws of the State of Wyoming,
for each category of income (ordinary income, long-term capital gains, etc.),
after taking into account the federal deduction for state income taxes, as
determined by the Board.

3.5 Designation of Distributions. With respect to each distribution made by the
Company pursuant to this Article III, the Company shall designate in a written
notice delivered to the Members at the time of such distribution whether such
distribution is made pursuant to Section 3.1, Section 3.2 or Section 3.4;
provided, however, that the Company may, by written notice to the Members prior
to the end of any fiscal year, re-designate as distributions made pursuant to
Section 3.4 any amounts previously designated during such fiscal year as
distributions made pursuant to Section 3.1 and, to the extent of such
re-designation, the Company shall not be required to make a distribution
pursuant to Section 3.4.

--------------------------------------------------------------------------------



ARTICLE IV

ALLOCATIONS

4.1 Allocations. Subject to Section 4.2, net income or net loss (but not items
thereof) (a) for any taxable year within which a Liquidation or disposition of
substantially all of the assets of the Company occurs shall be allocated among
the Holders of Common Units in such amounts and ratios as may be necessary to
cause the Adjusted Capital Account balances of the Holders of Common Units to be
as nearly equal to their Target Balances as possible and (b) for any other
taxable year shall be allocated among the Members pro rata in accordance with
the number of Common Units held by each Member.

4.2 Qualified Income Offset, etc. To the extent the allocation provisions of
Section 4.1 would not comply with the Treasury Regulations under Section 704(b)
of the Code, there is hereby included in this Agreement such special allocation
provisions governing the allocation of income, gain, loss, deduction and credit
(prior to making the remaining allocations in conformity with Section 4.1) as
may be necessary to provide herein a so-called “qualified income offset,” and
ensure that this Agreement complies with all provisions, including “minimum
gain” provisions, relating to the allocation of so-called “nonrecourse
deductions” and “partner nonrecourse deductions” and the charge back thereof as
are required to comply with the Treasury Regulations under Section 704 of the
Code. In particular, so-called “nonrecourse deductions” and “excess nonrecourse
liabilities,” as defined in the Treasury Regulations under Sections 704 and 752
of the Code, shall be allocated to the Members in proportion to the ratios in
which they would share distributions under Section 3.1(a) if all distributions
were made pursuant to such section.

4.3 Section 704(c) Allocations. In accordance with Section 704(c) of the Code
and the Treasury Regulations thereunder, depreciation, amortization, gain, loss
and deduction with respect to any property contributed to the capital of the
Company shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial book value, such
allocation to be made by the Manager in accordance with any permissible method
under the Treasury Regulations as may be approved by the Board.

4.4 Allocations for Tax Purposes. Subject to Sections 2.5(a) and 4.3, items of
income, gain, deduction and loss for federal income tax purposes shall be
allocated in the same manner as the corresponding items are allocated for book
purposes pursuant to this Article IV.

4.5 Tax Elections. Except as otherwise specifically provided in this Agreement,
any elections or other decisions relating to tax matters, including allocations
of income, gain, loss, deduction or credit hereunder shall be made by the Board,
in any manner that reasonably reflects the purpose and intention of this
Agreement.

4.6 No Guaranteed Payments. Except to the extent required by applicable law for
any tax year with respect to which allocations are made pursuant to Section
4.1(a), the Company and the Members shall not treat any of the rights of the
Series A Preferred Holders under this Agreement as giving rise to any guaranteed
payments within the meaning of Section 707(c) of the Code.

--------------------------------------------------------------------------------



ARTICLE V

MANAGEMENT AND GOVERNANCE

5.1 Management by Board; Specific Acts Authorized; Delegation of Authority by
the Board.

(a) General Authority of the Board; Size. The business, property and affairs of
the Company shall be managed by a board of managers (the “Board”). The Board
shall consist of not more than three (3) individuals designated pursuant to
Section 5.1(b) (each a “Manager” and collectively, the “Managers”) and shall not
be increased in size without the consent of the Requisite Series B Preferred
Holders. The Requisite Series B Preferred Holders shall be entitled to elect two
(2) Managers in their sole discretion and BYOC shall be entitled to appoint one
(1). Subject to Section 5.3 and except as otherwise required by the Act, the
Board shall have authority, power and discretion to manage and control the
business, property and affairs of the Company and its Subsidiaries, to make all
decisions regarding those matters and to supervise, direct and control the
actions of the Officers and to perform any and all other actions customary or
incident to the management of the Company’s business, property and affairs.

(b) Composition.

(i) The Requisite Series B Preferred Holders shall be entitled to designate,
appoint and remove all Managers by delivering written notice thereof to the
Company. The Requisite Series B Preferred Holders shall have the right to change
any such designees at any time and to fill the vacancy left by the resignation
or removal of any such designees by delivering written notice to the Company.

(c) Voting. Each Manager shall have one (1) vote on all matters before the
Board.

(d) Meetings of the Board. Meetings of the Board may be called by any Manager.
Notice of any meeting shall be given pursuant to Section 10.1 below to all
Managers not less than forty- eight (48) hours prior to the meeting. A majority
of the total number of Managers authorized pursuant to Section 5.1(a) shall be
required to constitute a quorum for the transaction of business by the Board.
Except as otherwise provided in this Agreement, a simple majority of the
Managers present at any duly constituted meeting of the Board at which a quorum
is present shall be required for the Board to take any action. A notice need not
specify the purpose of any meeting. Notice of a meeting need not be given to any
Manager who signs a waiver of notice, a consent to holding the meeting or an
approval of the minutes thereof, whether before or after the meeting, or who
attends the meeting without protesting the lack of notice prior to the
commencement of the meeting. All such waivers, consents and approvals shall be
filed with the Company’s records or made a part of the minutes of the meeting.
Managers may participate in any meeting of the Managers by means of conference
telephones or other means of electronic communication so long as all Managers
participating can hear or communicate with one another. A Manager so
participating is deemed to be present at the meeting. Meetings of the Board
shall be held no less frequently than once per calendar quarter, unless
otherwise approved by a majority of the Board. The Company shall reimburse all
Managers for all reasonable out-of-pocket travel expenses incurred in connection
with attending meetings of the Board or any Committee or any other services on
behalf of the Company or any Subsidiary.

--------------------------------------------------------------------------------



(e) Board Action by Written Consent. Any action that is permitted or required to
be taken by the Board may be taken or ratified by written consent setting forth
the specific action to be taken, which written consent is signed by a majority
of the Managers.

(f) Committees. The Board may appoint one or more committees (each, a
“Committee”), each such Committee consisting of two (2) or more Managers. Except
as otherwise expressly provided herein, any such appointed Committee shall have
and may exercise such of the powers and authority of the Board delegated to it.
Each Committee shall elect a person to serve as secretary, shall keep regular
minutes of its proceedings, shall report the same to the Board when requested,
shall fix its own rules and procedures that are not inconsistent with the
provisions of Sections 5.1(c), (d) and (e) as such provisions apply to the
Board, and shall meet at such times and at such place or places as may be
provided by such rules or procedures, or by resolution of such Committee or the
Board.

(g) Limitation of Liability; Fiduciary Duties.

(i) No Manager shall be obligated personally for any debt, obligation or
liability of the Company or of any Member, whether arising in contract, tort or
otherwise, by reason of being or acting as Manager of the Company. No Manager
shall be personally liable to the Company or its Members for any action
undertaken or omitted in good faith reliance upon the provisions of this
Agreement unless the acts or omissions of the Manager were not in good faith or
involved criminal activity, intentional misconduct, fraud or a knowing and
intentional violation or breach of this Agreement; provided, however, that each
Manager shall owe, and shall act in a manner consistent with, fiduciary duties
to the Company and its Members of the nature, and to the same extent, as those
owed by directors of a Wyoming corporation.

(ii) Notwithstanding the provisions of Section 5.1(g)(i) above, in the event
that any of the Series A Preferred Holders or Series B Preferred Holders, as a
Member, the Managers or their respective Affiliates acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for both the
Company, its Subsidiaries or any of their Affiliates, on the one hand, and any
other Person (including any Member or its Affiliates), on the other hand, none
of the Series A Preferred Holders and none of the Series B Preferred Holders,
the Managers or their respective Affiliates shall have any duty (contractual or
otherwise) to communicate or present such corporate opportunity to the Company,
its Subsidiaries or any of their Affiliates and, notwithstanding any other
provision of this Agreement to the contrary, no such Person shall be liable to
any Member or the Company or its Subsidiaries or any of their Affiliates for
breach of any duty (contractual or otherwise) by reason of the fact that any of
the Series A Preferred Holders or any of the Series B Preferred Holders, the
Managers or their respective Affiliates directly or indirectly pursues or
acquires such opportunity for itself, directs such opportunity to another
Person, or does not present such opportunity to any Member, the Company or its
Subsidiaries or any of their Affiliates. Furthermore, the Members and the
Company and its Subsidiaries and Affiliates hereby acknowledge and agree that
the Managers, as appointees of the Series B Preferred Holders, may, from time to
time, vote in the best interests of the Series A Preferred Holders and the
Series B Preferred Holders and no Managers shall be liable to any Member or the
Company or its Subsidiaries or any of their Affiliates for breach of any duty
(contractual or otherwise) by reason of the fact

--------------------------------------------------------------------------------



that any Manager voted in the best interest of the Series A Preferred Holders
and the Series B Preferred Holders and not the Company.

5.2 Officers.

(a) Enumeration. Except as otherwise provided herein, the Board may appoint one
or more officers of the Company (each an “Officer” and, collectively, the
“Officers”), which shall consist of a Chief Executive Officer, President, Chief
Financial Officer and Treasurer, and Secretary, and which may consist of such
other Officers, including a Chairman of the Board, Chief Operating Officer, one
or more Vice Presidents, Assistant Treasurers and Assistant Secretaries, as the
Board may determine.

(b) Election. The Chief Executive Officer, President, Chief Financial Officer
and Treasurer, and Secretary shall be appointed annually by the Board at their
first meeting. Other Officers may be appointed by the Board at such meeting or
at any other meeting.

(c) Qualification. An Officer need not be a Member or Manager. Any number of
offices may be held by the same Person.

(d) Tenure. Except as otherwise provided by the Act or by this Agreement and
unless otherwise specified in the vote appointing him, each of the Officers
shall hold office until his successor is elected or until his earlier
resignation or removal. Any Officer may resign by delivering his written
resignation to the Company or to the Chief Executive Officer or Secretary, and
such resignation shall be effective upon receipt unless it is specified to be
effective at some other time or upon the happening of some other event.

(e) Removal. Subject to Section 5.3(d), any Officer elected or appointed by the
Board or by the Chief Executive Officer may be removed at any time by the
affirmative vote of a majority of the Board, or a Committee duly authorized to
do so, except that any Officer appointed by the Chief Executive Officer may also
be removed at any time by the Chief Executive Officer.

(f) Vacancies. Any vacancy in any office may be filled for the unexpired portion
of the term by the Board.

(g) Chief Executive Officer. The Chief Executive Officer shall, subject to the
direction of the Board, have general supervision and control of the Company’s
business. Unless otherwise provided by the Board, he shall preside, when
present, at all meetings of the Members. Any action taken by the Chief Executive
Officer, and the signature of the Chief Executive Officer on any agreement,
contract, instrument or other document on behalf of the Company shall, with
respect to any third-party, be sufficient to bind the Company and shall
conclusively evidence the authority of the Chief Executive Officer and the
Company with respect thereto.

(h) President. The President shall report to the Chief Executive Officer and
shall have such powers and shall perform such duties as the Board or the Chief
Executive Officer may from time to time designate.

(i) Chief Financial Officer and Treasurer. The Chief Financial Officer and
Treasurer shall, subject to the direction of the Board, have general charge of
the financial affairs of the Company and shall cause to be kept accurate books
of account. The Treasurer shall have custody of all

--------------------------------------------------------------------------------



funds, securities and valuable documents of the Company, except as the Board may
otherwise provide.

(j) Secretary; Assistant Secretaries. The Secretary shall record all the
proceedings of the meetings of the Board (including Committees thereof) in books
kept for that purpose. In his absence from any such meeting an Assistant
Secretary, or if there be none or he is absent, a temporary secretary chosen at
the meeting, shall record the proceedings thereof. The Secretary shall have such
other duties and powers as may be designated from time to time by the Board, the
President or the Chief Executive Officer.

(k) Other Powers and Duties. Subject to this Agreement, each Officer of the
Company shall have, in addition to the duties and powers specifically set forth
in this Agreement, such duties and powers as are customarily incident to his
office, and such duties and powers as may be designated from time to time by the
Board.

5.3 Certain Approval Rights. Notwithstanding anything which may be contained
herein to the contrary, without the prior written consent of the Requisite
Series B Preferred Holders, the Company shall not, and neither the Members, the
Board, nor the Company shall permit the Company or any Subsidiary to (and they
themselves to the extent they are referenced below in this section shall not),
directly or indirectly, by amendment, merger, recapitalization, sale,
consolidation or otherwise:

(a)Amendment of Organizational Documents. Amend or modify this Agreement or the
Articles of Organization of the Company (i) to change the rights, preferences or
privileges of the Series A Preferred Units or the Series B Preferred Units, (ii)
to change the authorized number of Managers or (iii) in a manner that materially
and adversely affects the Holders of Series A Preferred Units or the Series B
Preferred Units.  

(b)Authorization and Issuance of Units. Increase or decrease the number of
authorized Common Units or Series A Preferred Units or Series B Preferred Units
or authorize or issue any new class or series of Units.  

(c)Issuances. Issue any equity, debt or convertible or derivative instruments or
securities. 

(d)Officer Removal and Appointment. Remove or Appoint any Officers of the
Company.  

(e)Officer Compensation. Increase the level of compensation paid to any current
Officer or member of the Company’s senior management or payable to any
individual who becomes an Officer or member of the Company’s senior management
after the Effective Date (collectively “Senior Managers”) above an annual base
salary of $50,000, subject to compensation plans in effect prior to the
Effective Date.  

(f)Purchase or Redemption of Units; Distributions. Purchase or redeem, or
declare or make any distribution or dividend on, any Units (other than the
Series A Preferred Units and the Series B Preferred Units).  

(g)Affiliate Transactions. Enter into or permit to exist any transaction or
series of transactions (including the purchase, sale, lease or exchange of any
property or the rendering of any service) of any kind whatsoever with, or for
the benefit of any  

--------------------------------------------------------------------------------



Manager, Member, Officer of the Company or any of its Subsidiaries or any
Affiliate of any such Person.

(h)Liquidation. Liquidate, dissolve, effect a recapitalization or reorganization
in any form of transaction, commence a voluntary case under the U.S. bankruptcy
code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, consent to the entry of an order for relief in an
involuntary case, or the conversion of an involuntary case to a voluntary case,
under any such law, consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property, or make a general assignment for the benefit of creditors.  

(i)Indebtedness. Create, incur, assume, guarantee, repay, make payment on,
refinance, replace, endorse or suffer to exist (or extend, supplement, amend or
otherwise modify any of the terms of), in any transaction or series of related
transactions, any indebtedness for borrowed money of any nature or kind, whether
as endorser, guarantor, surety or otherwise or permit the Company to default on
any debt obligation.  

(j)Public Offering. Effectuate any Public Offering which would subject a Series
A Preferred Holder or the Series B Preferred Holder to a materially adverse
change or consequence as a result of the Public Offering.       

(k)Sale Transactions. Effect any transaction or series of related transactions
pursuant to which any Person or group of Persons acting in concert (other than
any Person who is a Member or a Permitted Transferee as of the Effective Date),
together with such Person’s or group of Persons’ Affiliates acquire(s) more than
fifty percent (50%) of the Units of the Company or (ii) the sale, exclusive
license or other transfer or disposition of any material portion of the
Company’s and/or its Subsidiaries’ assets determined on a consolidated basis.  

(l)Acquisition Transactions. Acquire, through any transaction or series of
related transactions, voting securities or assets of any Person (including,
without limitation the creation or acquisition of a new Subsidiary of the
Company not existing as of the Effective Date).        

(m)Transfer; Merger. Either directly or indirectly, permit or enter into any
transaction involving a Change of Control, or any other merger, consolidation,
sale, transfer, license, lease, encumbrance or other disposition of all or
substantially all of the Company’s properties or business or all or
substantially all of its assets, except for the sale, lease or licensing of
property or assets of the Company in the ordinary course of business of the
Credit Parties.  

(n)Change in Principal Business; Budget. Make any material change to the
Company’s Business, enter into any new material lines of business, discontinue
the Business or change the annual budget.  

(o)Litigation. Initiate, settle or compromise any suit, action, arbitration or
other proceeding (whether administrative, civil or criminal, in law or in
equity, or before a  

--------------------------------------------------------------------------------



governmental authority or private arbitrator or mediator) involving (i) a claim
by or against or potential award or loss to the Company or any of its
Subsidiaries in excess of $250,000 or (ii) a claim against the Company or any of
its Subsidiaries which would be reasonably likely to result in a material
restriction or limitation on a material portion of the Company’s Business.

(p)Actions relating to Series A Preferred Holders and Series B Preferred
Holders. Take any action that would alter or change in any manner the terms,
powers, preferences or special rights of the Series A Preferred Units or the
Series B Preferred Units, or grant waivers thereof, or which would otherwise
adversely affect the rights of the Series A Preferred Holders or the Series B
Preferred Holders. 

(q)Admission of New Members. Either directly or indirectly, permit the admission
of any new Members (whether pursuant to Section 6 or otherwise).   

(r)Actions relating to the foregoing. Enter into any agreement or otherwise
obligate the Company, any Member or any Subsidiary to do any of the foregoing.  

 

5.4 Indemnification of Managers and Officers; D&O Insurance. The Managers and
Officers of the Company shall not be liable, responsible or accountable for
damages or otherwise to the Company, or to the Members, and, the to the maximum
extent permitted by law, each Manager and Officer will be indemnified and held
harmless by the Company, including advancement of attorneys’ fees and other
expenses, from and against all claims, liabilities, and expenses by reason of
the fact that such Manager or Officer is or was a Manager or Officer of the
Company. The Company shall at all times maintain directors’ and officers’
indemnity insurance at commercially reasonable levels of coverage and at all
times in sufficient amounts required pursuant to the Financing, Purchase
Agreement and other documents executed in connection therewith. 

ARTICLE VI

TRANSFER OF INTERESTS

6.1 In General. Except as otherwise set forth in this Article VI, a Member may
not effect a Transfer of all or any portion of its Units, unless such Transfer
complies with the applicable provisions of this Article VI. Any Transfer that
does not comply with this Article VI shall be void. The provisions of this
Article VI shall terminate and be of no further force or effect immediately
before consummation of an Public Offering or a Deemed Liquidation Event.

6.2 Admission as a Member. No Transfer of Units shall be effective and no Person
taking or acquiring, by whatever means, all or any portion of any Units shall be
admitted as a Member unless (in addition to the requirements of Section 6.1)
such proposed Transfer complies with each of the following provisions:

(a) Prior Notice. In the case of a Voluntary Transfer, the Member proposing to
effect a Voluntary Transfer delivers a notice to the Company and the Series A
Preferred Holdings and the Series B Preferred Holders at least ten (10) days
prior to any proposed Voluntary Transfer of Units;

--------------------------------------------------------------------------------



(b) Securities Law Compliance. In the case of either a Voluntary Transfer or an
Involuntary Transfer, either (i) the Units are registered under the Securities
Act and the rules and regulations thereunder, and any applicable state
securities laws; or (ii) the Company and its counsel determine that the Transfer
qualifies for an exemption from the registration requirements of the Securities
Act, any applicable state securities laws and any securities laws of any
applicable jurisdiction;

(c) Taxation; Termination. In the case of either a Voluntary Transfer or an
Involuntary Transfer, the Transfer will not (i) result in the taxation of the
Company as an association taxable as a corporation or otherwise subject the
Company to entity-level taxation for federal income tax purposes or (ii) affect
the Company’s existence or qualification as a limited liability company under
the Act;

(d) LLC Agreement; Other Agreements. Such proposed transferee agrees to become a
Member by executing and delivering a joinder to this Agreement and the other
agreements entered into in connection with the Financing

(e) Assignment. Such Member and its proposed transferee execute, acknowledge,
and deliver to the Company a written assignment of the Units in such form as may
be required by the Requisite Series B Preferred Holders; and

 

(f) Transfers. With respect to any transfer (whether a Voluntary Transfer or an
Involuntary Transfer) of Common Units, Series A Preferred Units or Series B
Preferred Units, the Requisite Series B Preferred Holders shall have approved
the admission of the transferee as a Member of the Company.

The Board shall amend the Schedule of Members from time to time to reflect the
admission of Members pursuant to this Section 6.2.

6.3 Distributions and Allocations With Respect to Transferred Units. If any
Units are transferred (by Voluntary Transfer or Involuntary Transfer) during any
Fiscal Year in compliance with the provisions of this Article VI, then (i)
allocations of net income and net loss with respect to the Units for such period
shall be divided and allocated between the transferor and the transferee by
taking into account their varying interests during such Fiscal Year in
accordance with Code Section 706(d) using any conventions permitted by the Code
and selected by the transferor and transferee in connection with the Transfer
and approved by the Board; (ii) all distributions on or before the date of such
Transfer shall be made to the transferor, and all distributions thereafter shall
be made to the transferee; and (iii) the transferee shall succeed to and assume
the Capital Account and other similar items of the transferor to the extent
related to the transferred Units. Solely for purposes of making such allocations
and distributions, the Company shall recognize such Transfer not later than the
end of the calendar month during which the Company receives notice of such
Transfer and all of the conditions in Section 6.2 are satisfied. If the Company
does not receive a notice stating the date the Units were transferred and such
other information as the Company may reasonably require within thirty (30) days
after the end of the Fiscal Year during which the Transfer occurs, then all of
such items shall be allocated, and all distributions shall be made to the
Person, who, according to the books and records of the Company on the last day
of the Fiscal Year during which the Transfer occurs, was the owner of the Units.
Neither the Company nor any Member shall incur any liability for making
allocations

--------------------------------------------------------------------------------



and distributions in accordance with the provisions of this Section 6.3, whether
or not such Person had knowledge of any Transfer of ownership of any Units.

ARTICLE VII

CESSATION OF MEMBERSHIP

7.1 When Membership Ceases. A Person who is a Member shall cease to be a Member
upon the Voluntary Transfer or Involuntary Transfer of all of such Member’s
Units as permitted under this Agreement. A Member is not entitled to withdraw
voluntarily from the Company while such Member owns Units.

7.2 Deceased, Incompetent or Dissolved Members. The personal representative,
executor, administrator, guardian, conservator or other legal representative of
a deceased individual Member or of an individual Member who has been adjudicated
incompetent may exercise the rights of the Member for the purpose of
administration of such deceased Member’s estate or such incompetent Member’s
property. The beneficiaries of a deceased Member’s estate shall become Members
of the deceased Member only upon compliance with the conditions of this
Agreement. If a Member who is a Person other than an individual is dissolved,
the legal representative or successor of such Person may exercise the rights of
the Member pending liquidation. The distributees of such Person may become
Members only upon compliance with the conditions of this Agreement.

7.3 Consequences of Cessation of Membership. In the event a Person ceases to be
a Member as provided in Section 7.1 above, the Person (or the Person’s successor
in interest) shall continue to be liable for all obligations of the former
Member to the Company and, with respect to any Units owned by such Person, shall
be an assignee with only the rights and subject to the restrictions, conditions
and limitations described above.

ARTICLE VIII

DISSOLUTION, WINDING UP AND LIQUIDATING DISTRIBUTIONS

8.1 Dissolution Triggers. The Company shall dissolve upon the first occurrence
of the following events:

(a) The determination by the Board that the Company should be dissolved; or

(b) The entry of a decree of judicial dissolution or the administrative
dissolution of the Company as provided in the Act.

8.2 Winding Up; Termination. Upon a dissolution of the Company, the Board, or,
if there are no members of the Board, a court appointed liquidating trustee,
shall take full account of the Company’s assets and liabilities and wind up the
affairs of the Company. The Persons charged with winding up the Company shall
settle and close the Company’s business, and dispose of and convey the Company’s
non-cash assets as promptly as reasonably possible following dissolution as is
consistent with obtaining the fair market value for the Company’s assets.

--------------------------------------------------------------------------------



8.3 Liquidating Distributions. Any distribution in connection with the
dissolution and winding up of the Company pursuant to this Article VIII shall be
made in accordance with Section 3.2.

ARTICLE IX

BOOKS AND RECORDS

9.1 Books and Records. The Company shall keep adequate books and records at its
principal place of business, which shall set forth an accurate account of all
transactions of the Company as well as the other information required by the
Act.

9.2 Taxable Year; Accounting Methods. The Company’s taxable year shall be the
calendar year, and, with respect to the last year of the Company, the period
beginning on January 1 and ending with the date of the final liquidating
distributions, in each case, unless otherwise required by the Code. The Company
shall report its income for income tax purposes using such method of accounting
selected by the Board and permitted by law.

 

9.3 Tax Information. Tax information necessary to enable each Member to prepare
its state, federal, local and foreign income tax returns shall be delivered to
each Member within sixty (60) days after the end of each Fiscal Year, or as soon
as practicable thereafter. Tax information necessary for the Members to make
their quarterly estimated tax payments shall be given to the Members as soon as
practicable after reasonably requested by the Members.

ARTICLE X

MISCELLANEOUS

10.1 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement shall be in writing and shall be
delivered personally to the Person or to an officer of the Person to whom the
same is directed, or sent by registered or certified United States mail return
receipt requested, or by nationally recognized overnight delivery service,
addressed as follows: if to the Company or the Board, to the Company’s principal
office address located at 12411 Poway Road, Poway, CA 92064, or to such other
address as may be specified from time to time by notice to the Members; if to a
Member, to the Member’s address as set forth on the Schedule of Members, or to
such other address as may be specified from time to time by notice to the
Members; if to a Manager, to the address of such Manager as set forth in the
records of the Company (with a copy to the Member entitled to designate such
Manager), or to such other address as such Manager may specify from time to time
by notice to the Members. Any such notice shall be deemed to be delivered, given
and received for all purposes (i) as of the date and time of actual receipt, in
the case of notices delivered personally, (ii) one business day after deposit
with a nationally recognized overnight delivery service, or (iii) five days
after deposit in registered or certified United States mail return receipt
requested, as applicable.

10.2 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement shall be binding upon and inure
to the benefit of the Members

--------------------------------------------------------------------------------



and their respective heirs, legatees, legal representatives and permitted
successors, transferees and assigns.

10.3 Construction. No provision of this Agreement is to be interpreted as a
penalty upon, or a forfeiture by, any party to this Agreement. The parties
acknowledge that each party to this Agreement, together with such party’s legal
counsel, has shared equally in the drafting and construction of this Agreement
and, accordingly, no court construing this Agreement shall construe it more
strictly against one party hereto than the other.

10.4 Entire Agreement; No Oral Agreements; Amendments to the Agreement. This
Agreement, constitutes the entire agreement among the Members with respect to
the affairs of the Company and the conduct of its business, and supersedes all
prior agreements and understandings, whether oral or written. The Company shall
have no oral operating agreements. Any provision of this Agreement may be
amended or waived by the written consent of the Series B Preferred Units. Any
amendment adopted consistent with the provisions of this Section 10.4 shall be
binding on all Members without the necessity of their execution of the amendment
or any other instrument.

 

10.5 Headings; Interpretation; Treatment of Affiliates and Permitted
Transferees.

(a) The table of contents and section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof. All references to days or months shall be deemed references to
calendar days or months. All references to “$” shall be deemed references to
United States dollars. Unless the context otherwise requires, any reference to a
“Section”, “Schedule” or “Exhibit” shall be deemed to refer to a section of this
Agreement or Schedule or Exhibit to this Agreement, as applicable. The words
“hereof,” “herein” and “hereunder” and words of similar import referring to this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they will be deemed to be followed by the words “without
limitation.” Any agreement, instrument or statute defined or referred to herein,
or in any agreement or instrument that is referred to herein, means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.

(b) All Units held or acquired by Affiliates or Permitted Transferees of a
Member shall be deemed to be held by such Member for purposes of determining
availability of any rights under this Agreement.

10.6 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, then (a) such illegality or invalidity shall not affect the validity
or legality of the remainder of this Agreement and (b) the parties agree to
negotiate in good faith to draft a new legal and enforceable provision that to
the maximum extent possible under applicable law comports with the original
intent of the parties and maintains the economic and other terms to which the
parties originally agreed.

--------------------------------------------------------------------------------



10.7 Additional Documents. Each Member, upon the request of the Board, agrees to
perform all further acts and execute, acknowledge, and deliver any documents
that may be reasonably necessary, appropriate, or desirable to carry out the
provisions of this Agreement.  

10.8 Variation of Pronouns. All pronouns and any variations thereof shall be
deemed to refer to masculine, feminine or neuter, singular or plural, as the
identity of the Person or Persons may require.  

10.9Governing Law; Consent to Exclusive Jurisdiction; Dispute Resolution. Other
than with respect to Section 10.11, the laws of the State of Wyoming shall
govern the validity of this Agreement, the construction and interpretation of
its terms, and organization and internal affairs of the Company and the limited
liability of the Members. 

10.10WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD
THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING
IN WHICH THE PARTIES ARE ADVERSE PARTIES.  

10.11MANDATORY FORUM SELECTION.  TO INDUCE THE SERIES B PREFERRED HOLDERS TO
MAKE THE FINANCING (AS HEREIN DEFINED), THE PARTIES IRREVOCABLY AGREE THAT ANY
DISPUTE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR
INCIDENTAL TO THIS AGREEMENT ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH
(WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL,
EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND
VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA;
PROVIDED, HOWEVER, THE SERIES B PREFERRED HOLDERS MAY, AT SERIES B PREFERRED
HOLDER’S SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.  THE COMPANY HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF THE SERIES B PREFERRED
HOLDERS SO ELECTS), AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. THE
COMPANY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE COMPANY, AS SET FORTH HEREIN OR IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE. 

--------------------------------------------------------------------------------



10.12Waiver of Action for Partition. Each of the Members irrevocably waives any
right that it may have to maintain any action for partition with respect to any
of the assets of the Company. 

10.13Counterpart Execution; Facsimile Execution. This Agreement may be executed
in any number of counterparts with the same effect as if all of the Members had
signed the same document. Such executions may be transmitted to the Company
and/or the other Members by facsimile and such facsimile execution shall have
the full force and effect of an original signature. All fully executed
counterparts, whether original executions or facsimile executions or a
combination, shall be construed together and shall constitute one and the same
agreement.  

10.14Tax Matters Member.  

(a) BYOC shall be the “tax matters partner” of the Company within the meaning of
Code Section 6231(a)(7) (the “Tax Matters Member”), and shall serve as the Tax
Matters Member of the Company until its successor is duly designated by the
Board (which the Board shall do promptly upon request by the Tax Matters Member
or if the Tax Matters Member is no longer a Member). The Tax Matters Member
shall cause all other Members to be a “Notice Partner” within the meaning of
Section 6231(a)(8) of the Code. The Tax Matters Member shall notify the other
Members in writing of all material matters that come to its attention in its
capacity as Tax Matters Member. The Tax Matters Member will give the other
Members not less than fifteen (15) days’ prior written notice, delivered in
accordance with Section 10.1, as to any action to be taken or of any decision
not to take action with respect to any such material matter. The Tax Matters
Member shall act in any similar capacity under applicable state, local or
foreign law, subject to similar restrictions and obligations. The Company shall
reimburse the Tax Matters Member for its reasonable expenses in connection with
the performance of its duties hereunder.

(b) If necessary to cause the Company and the Members to be subject to Code
Sections 6221 et seq. (sometimes referred to as the “TEFRA audit provisions”),
the Company shall make the election pursuant to Code Section 6231(a)(l)(B)(ii).

10.15Time of the Essence. Time is of the essence with respect to each and every
term and provision of this Agreement.  

10.16Exculpation Among Members. Each Member acknowledges that it is not relying
upon any other Person in making its investment or decision to invest in the
Company. Each Member agrees that no Member nor the respective Affiliates,
controlling persons, officers, directors, partners, agents or employees of any
Member shall be liable to any other Member for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with their
purchase or acquisition of any Units.  

10.17Payment of Preferred Holders’ Costs. The Company agrees to pay and hold
each Series A Preferred Holder and Series B Preferred Holder harmless against
liability for payment of reasonable legal fees and disbursements of counsel and
other professionals in connection with any modification, waiver, consent or
amendment to this Agreement, the Purchase Agreement or any agreement, document
or instrument executed and delivered in connection therewith.  

10.18Confidentiality. Each Holder covenants and agrees that: (a) it will not
disclose or make use of any Trade Secrets or Confidential Information of the
Company; and (b) it shall not,  

--------------------------------------------------------------------------------



directly or indirectly, transmit or disclose any Trade Secret or Confidential
Information of the Company to any Person and shall not make use of any such
Trade Secret or Confidential Information, directly or indirectly, for itself or
others, without the prior written consent of the Company, except for a
disclosure that is required by any law, order or legal process, in which case
such Holder shall provide the Company prior written notice of such requirement
as promptly as practicable so that the Company may contest such disclosure. To
the extent that such information is a “trade secret” as that term is defined
under a state or federal law, this subparagraph is not intended to, and does
not, limit the Company’s rights or remedies thereunder and the time period for
prohibition on disclosure or use of such information is until such information
becomes generally known to the public through the act of one who has the right
to disclose such information without violating a legal right of the Company.
Notwithstanding anything contained in this Section 10.16 to the contrary, each
Holder shall be permitted to use all Trade Secrets and Confidential Information
of the Company for purposes of evaluating and monitoring its investment in the
Company and shall be permitted to disclose such Trade Secrets and Confidential
Information as follows: (i) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company, provided that such Holder informs
such Person that such information is confidential and directs such Person to
maintain the confidentiality of such information; (ii) to any prospective
purchaser of any Units from such Holder, if such prospective purchaser agrees to
be bound by obligations of confidentiality and non-use comparable this Section
10.16 with respect to such Trade Secrets and Confidential Information where the
Company is a third party beneficiary of such obligations; (iii) in the case of
any such Holder that is an investment fund, to any partner (limited or general),
member, stockholder or wholly owned subsidiary of, or any prospective investor
in, such holder in the ordinary course of business, provided that such holder
informs such Person that such information is confidential and directs such
Person to maintain the confidentiality of such information.

10.19Exhibits. The Exhibits to this Agreement, each of which are incorporated by
reference, are:  

Exhibit A: Glossary of Terms

[Signatures Appear On Following Page]

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Members have executed this Amended and Restated Limited
Liability Company Agreement on the following execution pages, to be effective as
of the Effective Date.

 

 

THE COMPANY:

 

TCA BEYOND COMMERCE, LLC

 

 

By: 

Name: Carlos Sandino

Title:Manager 

 

 

STATE OF ________________) 

)  SS. 

COUNTY OF ______________) 

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Carlos Sandino, a Manager of TCA Beyond
Commerce, LLC, a Wyoming limited liability company, who is personally known to
me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said limited liability company, for the uses and purposes
therein set forth. 

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____. 

 

______________________________________ 

Notary Public 

 

My Commission Expires: 

 

_________________________________________

--------------------------------------------------------------------------------



MEMBER:

 

BEYOND COMMERCE, INC.

 

 

By: 

Name:Geordan Pursglove 

Title:Chief Executive Officer 

 

 

STATE OF ________________) 

)  SS. 

COUNTY OF ______________) 

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Geordan Pursglove, the Chief Executive
Officer of Beyond Commerce, Inc., a Nevada corporation, who is personally known
to me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth. 

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____. 

 

______________________________________ 

Notary Public 

 

My Commission Expires: 

 

_________________________________________

--------------------------------------------------------------------------------



MEMBER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By:TCA Global Credit Master Fund GP, Ltd. 

Its:General Partner 

 

By:  

Name:Robert Press 

Title:Director 

--------------------------------------------------------------------------------



 

SCHEDULE A

Schedule of Members*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Member

 

Common Units

 

 

Series A Preferred
Units

 

 

Series B

Preferred Units

Cash Contribution

 

 

Capital Account

 

Beyond Commerce, Inc.

3773 Howard Hughes Pkwy

Suite 500
Las Vegas, Nevada 89169

 

 

 

8,000

 

 

 

0

 

 

 

 0

--

 

 

$

 

 

TCA Global Credit Master Fund, LP

1315 S. Hwy 89

Suite 101

Jackson, Wyoming 83001

 

 

 

2,000

 

 

 

250,000

 

 

 

 

 

 

0

 

--

 

 

$

 

 

TCA Special Situations Credit Strategies ICAV

1315 S. Hwy 89

Suite 101

Jackson, Wyoming 83001

 

 

 

0

 

 

 

0

 

 

 

 

 

 

 

1

 

--

 

 

$

 

 

 

*

After giving effect to the Financing

 

 

--------------------------------------------------------------------------------



EXHIBIT A

Glossary of Terms

Capitalized words and phrases used in this Agreement are defined below.

“Act” shall mean the Wyoming Limited Liability Company Act, as amended from time
to time, or any successor statute thereto.

“Adjusted Capital Account” shall mean such Member’s Capital Account increased by
any amount that such Member is deemed obligated to restore under Treasury
Regulations Section 1.704-2.

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling 10% or more of any
class of outstanding equity interests of such Person or of any Person which such
Person directly or indirectly owns or controls 10% or more of any class of
equity interests, (iii) any officer, director, general partner or trustee of
such Person, or any Person of which such Person is an officer, director, general
partner or trustee, or (iv) any Person who is an officer, director, general
partner, trustee or holder of 10% or more of the equity interests of any Person
described in clauses (i) through (iii) of this sentence; provided, that in the
case of a Person who is an individual, such terms shall also include members of
such specified Person’s immediate family (as defined in Instruction 2 of Item
404(a) of Regulation S-K under the Securities Act); provided further, that for
purposes of Article VI and the definition of “Permitted Transferee,” the phrase
“10% or more” used in this sentence above shall replaced by “a majority.”
“Control”, when used with respect to any Person, shall mean the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have the meanings correlative to the
foregoing.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“Available Cash On Hand” shall mean as of any given date, the Company’s and its
Subsidiaries’ cash and cash equivalents as determined in accordance with GAAP,
unless otherwise approved by the Board.

“Board” shall have the meaning set forth in Section 5.1(a).

“Business” shall have the meaning set forth in Section 1.3.

“Capital Account” shall have the meaning set forth in Section 2.5(a).

“Capital Contribution” shall mean with respect to any Member, the amount of
money and the fair market value of any property contributed to the Company with
respect to the Units of such Member.

“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company which
results in any change in the identity of the individuals or entities previously
having the power to direct, or cause the direction of, the management and
policies of the Company or its Subsidiaries, or the grant of a security interest
in any ownership interest of any Person directly or indirectly controlling the
Company or

--------------------------------------------------------------------------------



its Subsidiaries, which could result in a change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company or its Subsidiaries.

“Class” shall mean any class of Units, which consists of the Common Units,
Series A Preferred Units and Series B Preferred Units.

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor federal revenue law.

“Committee” shall have the meaning set forth in Section 5.1(f).

“Common Units” shall have the meaning set forth in Section 2.l(a).

“Common Unit Holders” shall mean holders of Common Units.

“Company” shall have the meaning set forth in the Recitals.

“Confidential Information” shall mean all information regarding the Company, the
Company’s activities, the Company’s Business, clients or customers that is not
generally known to persons not employed by the Company and that is not generally
disclosed by the Company’s practice or authority to persons not employed by the
Company, but that does not rise to the level of a Trade Secret, and shall
include, but is not limited to, sales and marketing techniques and plans,
production techniques, purchase information, prices, billing information,
financial plans and data concerning the Company, clients or customers
(including, but not limited to client or customer lists), and management
planning information. Notwithstanding the foregoing, Confidential Information
shall not include information that (i) has become generally available to the
public by the act of one who has the right to disclose such information without
violating any legal right or contractual right of the Company or (ii) otherwise
becomes available to a third-party and such third-party has no knowledge that
such disclosure violated any Company right of confidentiality.

“Deemed Liquidation Event” shall have the meaning set forth in Section 3.2(b).

“Default Rate” shall mean a per annum rate of interest equal to the greater of
(i) Prime Rate plus 100 basis points or (ii) 18%, but in no event greater than
the amount of interest that may be charged and collected under applicable law.

“Dividend Payment Date” shall have the meaning set forth in Section 2.1(d).

“Effective Date” shall have the meaning set forth in Section 1.1.

“Existing Interests” shall have the meaning set forth in the Recitals.

“Financing” shall have the meaning set forth in the Recitals.

“Fiscal Year” shall be the Company’s taxable year, as described in Section 9.2.

“GAAP” shall mean United States generally accepted accounting principles.

“Holders” shall mean the holders of Units.

--------------------------------------------------------------------------------



“Initial Consideration” shall have the meaning set forth in Subsection 3.2(b).

“Involuntary Transfer” shall mean the involuntary transfer of all or any portion
of Units by way of intestacy, will, bankruptcy, receivership, levy, execution,
charging order or other similar seizure by legal process.

“Issuance Date” shall have the meaning set forth in Section 2.1(e)(i).

“Liquidation” shall mean any liquidation, dissolution or winding up, voluntary
or involuntary, of the Company.

“Manager” shall have the meaning set forth in Section 5.1(a).

 

“Members” shall refer collectively to the Persons listed on the Schedule of
Members as Members and to any other Persons who are admitted to the Company as
Members or who become Members under the terms of this Agreement until such
Persons have ceased to be Members under the terms of this Agreement. “Member”
shall mean any one of the Members.

“Net Liquidation Proceeds” shall have the meaning set forth in Section 3.2(a).

“New Securities” shall have the meaning set forth in Section 2.2.

“Officers” shall have the meaning set forth in Section 5.2(a).

“Permitted Transferee” shall mean: (i) the estate, personal representative or
executor, or any parent, spouse, child or sibling of such Member; (ii) any trust
for the exclusive benefit of any of the Persons set forth in clause (i); (iii),
a corporation, limited partnership, limited liability company or other entity
all of the equity interests of which are owned by the Member or any of the
Persons set forth in clause (i) or clause (ii); or (iv) any transferee deemed
appropriate to the Series B Preferred Holders..

“Person” shall mean any natural person, partnership, trust, estate, association,
limited liability company, corporation, custodian, nominee, governmental
instrumentality or agency, body politic or any other entity in its own or any
representative capacity.

“Public Offering” shall mean the sale of shares of capital stock of BYOC.

“Prime Rate” as of a particular date shall mean the prime rate of interest as
published on that date in the Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks.” If the Wall Street Journal is not published on a date for which
the Prime Rate must be determined, the Prime Rate shall be the prime rate
published in the Wall Street Journal on the nearest-preceding date on which the
Wall Street Journal was published.

“Prior LLC Agreement” shall have the meaning set forth in the Recitals.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Redemption Date” shall have the meaning set forth in Section 2.1(e)(i).

“Redemption Price” shall have the meaning set forth in Section 2.1(e)(i).

--------------------------------------------------------------------------------



“Requisite Series B Preferred Holders” shall mean TCA Special Situations Credit
Strategies ICAV or its designee.

“Schedule of Members” shall mean the Schedule of Members attached hereto as
Schedule A.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Series A Preferred Holders” shall mean holders of Series A Preferred Units.

“Series A Preferred Units” shall have the meaning set forth in Section 2.1(a).

“Series B Preferred Holders” shall mean holders of Series B Preferred Units.

“Series B Preferred Units” shall have the meaning set forth in Section 2.1(a).

“Stated Value” shall have the meaning set forth in Section 2.1(a).

“Subsequent Common Unit Issuance” shall mean an issuance of authorized but
unissued Common Units following the Effective Date as approved by the Requisite
Series B Preferred holders pursuant to Section 5.3.

“Subsidiaries” shall mean any Person a majority of the equity interests of which
are owned, directly or indirectly, by the Company.

“Target Balance” shall mean with respect to each Member, as of the close of any
period for which allocations are made under Article IV, the amount such Member
would receive in a hypothetical liquidation of the Company as of the close of
such period, assuming for purposes of such hypothetical liquidation that (i) all
of the assets of the Company are sold at prices equal to their then book values
(as maintained by the Company for purposes of, and pursuant to, Section 2.6(a)
and the capital account maintenance provisions of Treasury Regulations Section
1.704-1 (b)(2)(iv)), and (ii) all of the cash of the Company is distributed
pursuant to Sections 3.1 and 3.2, as applicable (but in the case of such
distributions pursuant to Section 3.2, after the payment of all Company
liabilities, limited in the case of nonrecourse liabilities to the collateral
securing or otherwise available to satisfy such liabilities).

“Tax Distribution” shall have the meaning set forth in Section 3.4.

“Tax Liability” shall have the meaning set forth in Section 3.4.

“Tax Matters Member” shall have the meaning set forth in Section 10.12.

“TCA Credit” shall mean TCA Global Credit Master Fund, LP, including its
affiliates.

“Trade Secret” means all secret, proprietary or confidential information
regarding the Company or the Company’s activities, including any and all
information not generally known to, or ascertainable by, persons not employed by
the Company, the disclosure or knowledge of which would permit those persons to
derive actual or potential material economic value therefrom or to cause
material economic or financial harm to the Company and shall include, but not be
limited to, customer lists, pricing information, customer and supplier contacts,
technical information regarding Company processes, services and process and
service development, information concerning Company methods, current development
and expansion or contraction plans of the Company, information concerning the
legal affairs of the Company and information

--------------------------------------------------------------------------------



concerning the financial affairs of the Company. Notwithstanding the foregoing,
Trade Secrets shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating a legal right or privilege of the Company. This definition
shall not limit any definition of “trade secrets” or any equivalent term under
state or federal law

“Transfer” shall mean a Voluntary Transfer or an Involuntary Transfer.

“Treasury Regulations” shall mean the final and temporary Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

“Units” shall have the meaning set forth in Section 2.1(a).

“Unpaid Tax Liability” shall have the meaning set forth in Section 3.4.

“Voluntary Transfer” shall mean any direct or indirect voluntary sale,
assignment, transfer, conveyance, pledge, hypothecation or other disposition,
with or without consideration, or otherwise of all or any portion of any Units.